DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated February 4th, 2020 and August 31st, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 3, 5, 12, and 14 are objected to because of the following informalities:  the limitations “a plurality of switchable half waveplate (SHWPs)” in each of these claims should read “a plurality of switchable half waveplates. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the limitation “a PBP LC lens” is an abbreviation and should be written out at least once in this claim set, similar to how claim 8 does for the other claim set. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1 and 10, the limitations “a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element” is unclear and renders the claims indefinite. Specifically, it is unclear if the first and second optical elements form a cavity and then inside the cavity there is a gap or space and then an actual further lens, or if the cavity formed by the first and second optical elements actually corresponds to the lens itself, as varifocal lenses can be structured either way. Accordingly, for the purpose of examining the claims currently pending these limitations will be interpreted to mean “a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element and spaced from the first and second optical elements inside the cavity”. 
Regarding claims 7 and 16, the limitation “wherein the range of adjustment of optical power for the optical lens is a plurality of discrete optical power” is unclear and renders the claim indefinite. Specifically, as this limitation does not recite units or an actual range, including end points, it is unclear what exactly the range of adjustment corresponds to. Negative infinity power to positive infinity power? Somewhere in between those extremes? Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein there is a range of adjustment of optical power for the optical lens”. 

Regarding claims 2-6, 8, 9, 11-15, and 17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lu et al. (US 2018/0284464 A1) (Herein referred to as Lu A) in view of Lu et al. (US 10,379,419 B1) (Herein referred to as Lu B). 
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The below rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Lu A teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of 50:50 reflective element 614 and quarter-wave plate 612 in Fig. 6, and paragraphs [0066]-[0068] which also explain that element 606 can be between elements 614 and 616, making element 614 and QWP 612 directly adjacent to one another as the first optical element); 
	a second optical element including a reflective polarizer (See, e.g., polarizer 618 in Fig. 6 and paragraph [0069] which explains it may be a reflective polarizer); and 
	a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element, an LC lens having a plurality of optical states including an additive state that adds optical power to the varifocal lens and a subtractive state that removes optical power from the varifocal lens (See, e.g., LC lens element 606 in Fig. 6 which is between the first and second optical elements when this element is between elements 614 and 616, and paragraph [0063] which explains it may have a plurality of optical states that add/subtract power or are neutral), 
	wherein the plurality of optical states provides a range of adjustment of optical power for the optical lens assembly (Note this is the case as explained above).
	Lu A lacks an explicit disclosure wherein the varifocal lens is a liquid crystal (LC) stack including a plurality of LC lenses.
	However, in an analogous optical field of endeavor Lu B teaches the use of a liquid crystal stack including a plurality of LC lenses for a varifocal lens that can add/subtract optical power and has a neutral state as well (See, e.g., lens structure 600 in Fig. 6A which includes a plurality of PBP LC lenses and a plurality of SHWPs, as explained in column 10 lines 19-51).
	It would have been obvious to a person having ordinary skill in the art to modify the device of Lu A to replace the LC lens element with a lens structure as taught by Lu B, for the purpose of having more available optical states for the device to utilize (Note that the more complex stacked allows for more focal length states than a single lens element). Note that as modified “the LC lens of the plurality of lenses” can be said to be equivalent to at least element 635 which has additive/subtractive/neutral states as explained in column 10 lines 19-51 of Lu B.
Regarding claim 2, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens of the plurality of the LC lenses includes a neutral state that does not affect optical power of the optical lens assembly (See, e.g., column 10 lines 19-51 of Lu B which explain this and note that as modified above this is the case).
Regarding claims 3 and 5, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens stack further comprises a plurality of switchable half waveplate (SHWPs) arranged in optical series with the plurality of LC lenses, and the LC lens of the plurality of the LC lenses is directly adjacent to at least one SHWP of the plurality of SHWPs (See, e.g., Fig. 6A of Lu B which shows this structure to be the case, and as modified above this is the structure of the varifocal lens, thus this limitation is met).
Regarding claims 4 and 6, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein a circularly polarized light output from the at least one SHWP is received by the LC lens of the plurality of the LC lenses (See, e.g., column 1 lines 35-50 of Lu B which explain that the SHWPs output circularly polarized light and Fig. 6 of Lu B which shows that output leading directly to the PBP lenses including “the LC lens” as defined above).
Regarding claim 7, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the range of adjustment of optical power for the optical lens assembly is a plurality of discrete optical power (Note that in light of the 112 rejection above this limitation is met as there is a range of adjustment of optical power as discussed above).
Regarding claim 8, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens of the plurality of the LC lenses is a Pancharatnam Berry Phase (PBP) LC lens (See, e.g., column 10 lines 19-51 of Lu B which explains this). 
Regarding claim 9, Lu A in view of Lu B teaches the device set forth above and further teaches wherein the optical lens assembly is a component of a head-mounted display (HMD) (See, e.g., the abstract of Lu A which explains this).
Regarding claim 10, Lu A teaches a head-mounted display (HMD), comprising: 
	an optical lens assembly that receives an image light from an electronic display and directs the image light to an eye-box (See, e.g., multifocal structure 260 in Fig. 2B which receives light from display 255 and directs light to an eye-box, note that multifocal structure 260 includes a lens element in the form of LC lens element 606 in Fig. 6), the optical lens assembly comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of 50:50 reflective element 614 and quarter-wave plate 612 in Fig. 6, and paragraphs [0066]-[0068] which also explain that element 606 can be between elements 614 and 616, making element 614 and QWP 612 directly adjacent to one another as the first optical element); 
	a second optical element including a reflective polarizer (See, e.g., polarizer 618 in Fig. 6 and paragraph [0069] which explains it may be a reflective polarizer); and 
	a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element, an LC lens having a plurality of optical states including an additive state that adds optical power to the varifocal lens and a subtractive state that removes optical power from the varifocal lens (See, e.g., LC lens element 606 in Fig. 6 which is between the first and second optical elements when this element is between elements 614 and 616, and paragraph [0063] which explains it may have a plurality of optical states that add/subtract power or are neutral), 
	wherein the plurality of optical states provides a range of adjustment of optical power for the optical lens assembly (Note this is the case as explained above).
	Lu A lacks an explicit disclosure wherein the varifocal lens is a liquid crystal (LC) stack including a plurality of LC lenses.
	However, in an analogous optical field of endeavor Lu B teaches the use of a liquid crystal stack including a plurality of LC lenses for a varifocal lens that can add/subtract optical power and has a neutral state as well (See, e.g., lens structure 600 in Fig. 6A which includes a plurality of PBP LC lenses and a plurality of SHWPs, as explained in column 10 lines 19-51).
	It would have been obvious to a person having ordinary skill in the art to modify the device of Lu A to replace the LC lens element with a lens structure as taught by Lu B, for the purpose of having more available optical states for the device to utilize (Note that the more complex stacked allows for more focal length states than a single lens element). Note that as modified “the LC lens of the plurality of lenses” can be said to be equivalent to at least element 635 which has additive/subtractive/neutral states as explained in column 10 lines 19-51 of Lu B.
Regarding claim 11, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens of the plurality of the LC lenses includes a neutral state that does not affect optical power of the optical lens assembly (See, e.g., column 10 lines 19-51 of Lu B which explain this and note that as modified above this is the case).
Regarding claims 12 and 14, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens stack further comprises a plurality of switchable half waveplate (SHWPs) arranged in optical series with the plurality of LC lenses, and the LC lens of the plurality of the LC lenses is directly adjacent to at least one SHWP of the plurality of SHWPs (See, e.g., Fig. 6A of Lu B which shows this structure to be the case, and as modified above this is the structure of the varifocal lens, thus this limitation is met).
Regarding claims 13 and 15, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein a circularly polarized light output from the at least one SHWP is received by the LC lens of the plurality of the LC lenses (See, e.g., column 1 lines 35-50 of Lu B which explain that the SHWPs output circularly polarized light and Fig. 6 of Lu B which shows that output leading directly to the PBP lenses including “the LC lens” as defined above).
Regarding claim 16, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the range of adjustment of optical power for the optical lens assembly is a plurality of discrete optical power (Note that in light of the 112 rejection above this limitation is met as there is a range of adjustment of optical power as discussed above).
Regarding claim 17, Lu A in view of Lu B teaches the device set forth above and as modified above further teaches wherein the LC lens of the plurality of the LC lenses is a PBP LC lens (See, e.g., column 10 lines 19-51 of Lu B which explains this). 

Claims 1, 7, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Lu et al. (US 2018/0284464 A1) in view of Zhuang et al. (US 2009/0174918 A1). 
Regarding claim 1, Lu teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of 50:50 reflective element 614 and quarter-wave plate 612 in Fig. 6, and paragraphs [0066]-[0068] which also explain that element 606 can be between elements 614 and 616, making element 614 and QWP 612 directly adjacent to one another as the first optical element); 
	a second optical element including a reflective polarizer (See, e.g., polarizer 618 in Fig. 6 and paragraph [0069] which explains it may be a reflective polarizer); and 
	a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element, an LC lens having a plurality of optical states including an additive state that adds optical power to the varifocal lens and a subtractive state that removes optical power from the varifocal lens (See, e.g., LC lens element 606 in Fig. 6 which is between the first and second optical elements when this element is between elements 614 and 616, and paragraph [0063] which explains it may have a plurality of optical states that add/subtract power or are neutral), 
	wherein the plurality of optical states provides a range of adjustment of optical power for the optical lens assembly (Note this is the case as explained above).
Lu lacks an explicit disclosure wherein the varifocal lens is a liquid crystal (LC) stack including a plurality of LC lenses.	However, in an analogous optical field of endeavor Zhuang et al. teaches the use of a multifocal optical element comprising a liquid crystal stack including a plurality of liquid crystal lenses and having additive and subtractive optical states (See, e.g., paragraph [0017] which explains this, and note that when a “middle” focal length is considered to be the default state, selecting a shorter focal length corresponds to a subtractive state and selecting a longer focal length corresponds to an additive optical state, meeting this limitation). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu to include an LC stack lens as taught by Zhuang, for the purpose of having more control over the focal length of the varifocal lens. 
Regarding claim 7, Lu in view of Zhuang teaches the device set forth above and further teaches wherein the range of adjustment of optical power for the optical lens assembly is a plurality of discrete optical power (Note that in light of the 112 rejection above this limitation is met as there is a range of adjustment of optical power as discussed above).
Regarding claim 9, Lu in view of Zhuang teaches the device set forth above and further teaches wherein the optical lens assembly is a component of a head-mounted display (HMD) (See, e.g., the abstract of Lu which explains this).
Regarding claim 10, Lu teaches a head-mounted display (HMD), comprising: 
	an optical lens assembly that receives an image light from an electronic display and directs the image light to an eye-box (See, e.g., multifocal structure 260 in Fig. 2B which receives light from display 255 and directs light to an eye-box, note that multifocal structure 260 includes a lens element in the form of LC lens element 606 in Fig. 6), the optical lens assembly comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of 50:50 reflective element 614 and quarter-wave plate 612 in Fig. 6, and paragraphs [0066]-[0068] which also explain that element 606 can be between elements 614 and 616, making element 614 and QWP 612 directly adjacent to one another as the first optical element); 
	a second optical element including a reflective polarizer (See, e.g., polarizer 618 in Fig. 6 and paragraph [0069] which explains it may be a reflective polarizer); and 
	a varifocal lens disposed inside a cavity formed by the first optical element and the second optical element, an LC lens having a plurality of optical states including an additive state that adds optical power to the varifocal lens and a subtractive state that removes optical power from the varifocal lens (See, e.g., LC lens element 606 in Fig. 6 which is between the first and second optical elements when this element is between elements 614 and 616, and paragraph [0063] which explains it may have a plurality of optical states that add/subtract power or are neutral), 
	wherein the plurality of optical states provides a range of adjustment of optical power for the optical lens assembly (Note this is the case as explained above).
	Lu lacks an explicit disclosure wherein the varifocal lens is a liquid crystal (LC) stack including a plurality of LC lenses.
	However, in an analogous optical field of endeavor Zhuang et al. teaches the use of a multifocal optical element comprising a liquid crystal stack including a plurality of liquid crystal lenses and having additive and subtractive optical states (See, e.g., paragraph [0017] which explains this, and note that when a “middle” focal length is considered to be the default state, selecting a shorter focal length corresponds to a subtractive state and selecting a longer focal length corresponds to an additive optical state, meeting this limitation). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu to include an LC stack lens as taught by Zhuang, for the purpose of having more control over the focal length of the varifocal lens.
Regarding claim 16, Lu in view of Zhuang teaches the device set forth above and further teaches wherein the range of adjustment of optical power for the optical lens assembly is a plurality of discrete optical power (Note that in light of the 112 rejection above this limitation is met as there is a range of adjustment of optical power as discussed above).



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872